Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 September 7, 2010 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Ply Gem Holdings, Inc. Registration Statement on Form S-1 (File No. 333-167193) Ladies and Gentlemen: On behalf of Ply Gem Holdings, Inc., a Delaware corporation (the “Company”), we are writing in response to comments received from the Staff of the Securities and Exchange Commission (the “Staff”) in a letter from Pamela A. Long dated August 24, 2010 (the “Comment Letter”) regarding the Registration Statement (the “Registration Statement”) on Form S-1 of the Company referenced above.For your convenience, the discussion below is presented in the order of the numbered comments in the Comment Letter.Certain capitalized terms set forth in this letter are used as defined in Amendment No. 2 to the Registration Statement filed with the Commission on August 5, 2010.The responses below will be reflected, as applicable, in the Company’s next pre-effective amendment to the Registration Statement. The Company has asked us to convey the following as its responses to the Staff: General 1. Please provide updated financial statements and related disclosures in accordance with Rule 3-12 of Regulation S-X. Response to Comment 1 The next pre-effective amendment to the Registration Statement will be revised in response to the Staff’s comment to provide updated financial statements and related disclosures in accordance with Rule 3-12 of Regulation S-X. 2. Please be advised that we may have additional comments when you determine the initial offering price and complete the blanks throughout the filing. Response to Comment 2 The Company understands that the Staff may have additional comments once the price range for the initial offering price is determined and the blanks throughout the Registration Statement are completed. 3. We note your response to comment one in our letter dated July 26, 2010.In order for investors to fully understand the historical financing of you and your parent, please revise the notes to the pro forma financial statements to address the terms of the debt held by your parent, including some of the information you provided in the second paragraph of your response to comment 13 in our letter dated June 24, 2010.Also, please disclose your parent’s historical results for the years ended December 31, 2008 and 2007. Response to Comment 3 The next pre-effective amendment to the Registration Statement will be revised in response to the Staff’s comment regarding the debt held by Ply Gem Prime Holdings, Inc. (“Ply Gem Prime”) as well as the disclosure of Ply Gem Prime’s historical results for the years ended December 31, 2008 and 2007.The notes to the pro forma balance sheets will also be revised to include the following new note describing the terms of the debt: (h)On February 12, 2004, as part of the initial capitalization of Ply Gem Prime, Ply Gem Prime issued $68.4 million of 10% Subordinated Notes (the “Prime Subordinated Notes”) to affiliates of CI Capital Partners to fund the Ply Gem Industries acquisition from Nortek.The Prime Subordinated Notes mature on February 12, 2015 and bear interest at 10% per annum.Pursuant to the terms of the agreement governing the Prime Subordinated Notes, interest is added to the outstanding principal amount semi-annually on June 30 and December 31 of each year.The proceeds from the issuance of the Prime Subordinated Notes were contributed by Ply Gem Prime to Ply Gem Holdings to finance the 2004 acquisition.Accordingly, the $68.4 million has been recorded as additional paid in capital in the Ply Gem Holdings’ consolidated balance sheet and Ply Gem Prime has recorded the Prime Subordinated Notes as long-term debt due to related parties.The balance of the Prime Subordinated Notes has increased to $123.3 million, which includes cumulative interest as of April 3, 2010.The interest expense recorded on Ply Gem Prime’s financial statements reflects the interest on the Prime Subordinated Notes. The next pre-effective amendment to the Registration Statement will also be revised to include the historical results of Ply Gem Prime for the years ended December 31, 2008 and 2007.The following table will be inserted into the revised notes to the pro forma income statement for the year ended December 31, 2009. (D)Ply Gem Prime’s unaudited financial results for the years ended December 31, 2008 and 2007 are presented in the table below to provide an understanding of the activity at the parent level.As a result of the Reorganization Transactions and corresponding capitalization changes, the continuing financial impact of Ply Gem Prime will be eliminated.After the Reorganization Transactions, the Company’s only continuing financial activity will consist of activity occurring solely at Ply Gem Holdings and its subsidiaries. PLY GEM PRIME HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands) For the year ended December 31, (unaudited) (unaudited) Net sales $
